Order entered September 7, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00349-CV

                     THE CITY OF DALLAS, Appellant/Cross-Appellee

                                                V.

                TRINITY EAST ENERGY, LLC, Appellee/Cross-Appellant

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-01443

                                           ORDER
       We GRANT the parties’ September 2, 2016 joint motion to extend time to file reply

briefs and ORDER the parties to file their respective reply briefs no later than October 19, 2016.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE